DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-10 as originally filed are currently pending and considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-5 are objected to because of the following informalities: 
Claim 3, line 2 recites “processer” is spelled incorrectly. Examiner suggest correcting it to “processor”. 
Claim 4, line 1 recites “processer” is spelled incorrectly. Examiner suggest correcting it to “processor”. 
Claim 5, line 2 recites “processer” is spelled incorrectly. Examiner suggest correcting it to “processor”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 
matter which the applicant regards as his invention.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4, line 2 recites “in the form” does not have proper antecedent basis. It is unclear what the claim language is referring to because the independent claim, claim 3, doesn’t recite “in the form”. The examiner suggests correcting it to “in a form” for a proper introduction. Clarification/correction is needed.
Claim 4, line 2 recites “the option” does not have proper antecedent basis. It is unclear what the claim language is referring to because the independent claim, claim 3, doesn’t recite “the option”. The examiner suggests correcting it to “an option” for a proper introduction. Clarification/correction is needed.
Claim 5 is also rejected under 35 USC 112(b) by virtue of its dependency on Claim 4. 
Claim 9, line 2 recites “in the form” does not have proper antecedent basis. It is unclear what the claim language is referring to because the independent claim, claim 8, doesn’t recite “in the form”. The examiner suggests correcting it to “in a form” for a proper introduction. Clarification/correction is needed.
Claim 9, line 2 recites “the option” does not have proper antecedent basis. It is unclear what the claim language is referring to because the independent claim, claim 8, doesn’t recite “the option”. The examiner suggests correcting it to “an option” for a proper introduction. Clarification/correction is needed.
Claim 10 is also rejected under 35 USC 112(b) by virtue of its dependency on Claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claims recite a system and method, satisfying the statutory categories of a process and machine; therefore, the claims pass step 1 of the eligibility analysis. For step 2A, the claim(s) are directed to a job application method for processing a job candidates’ application to a job posting and informing the job candidate whether their application is accepted or rejected. This represents method of organizing human activities in the form of receiving an application from a job candidate for an open position in response to a job posting and notifying the job candidate on the decided route for the application wherein the decided route may either be an accepted application or a rejected application, further defining practice that can be performed by people absent the recitation to a computer. The selecting step of receiving an application from a job candidate and notifying the job candidate on the decided route for the application is further defining commercial or legal interactions in the form of business relations. 
Using Claim 1 as a representative example that is applicable to claims 2-20, the abstract idea is
defined by the elements of:
A system comprising: a. one or more databases each storing a plurality of team profiles; and b. a job application system comprising: i. one or more memories storing instructions; and ii. one or more processors coupled to the one or more memories wherein the one or more processors are configured by the instructions to: a) receive an application from a job candidate for an open position in response to a job posting, the job posting accessible on a job posting platform accessible on a personal computing device connected to an electronic network, wherein the job posting comprises textual content and graphic content; b) using a prescreening algorithm, decide a route for the application based on preset prescreening criteria; and c) notify the job candidate on the decided route for the application wherein the decided route may either be an accepted application or a rejected application.

The above bolded limitations are reciting a process for receiving a job application and determining a decided route, under its broadest reasonable interpretation, covers performance of the limitations by people but for the recitation of generic computer components. The job application process is a process known to be capable of being performed by people manually, and not limited to be carried out via computer for automation. A job candidate is able to submit an application to a job posting that was available through a variety of options including newspaper ads, television commercials, or posters. All of which did not require a computer to perform the process. Job postings on newspaper ads, tv, or even posters are all capable of consisting of both textual and graphic content. Job applications could be submitted in the form of paper and pencil and completed entirely manually by people. This is further defining the abstract idea stated by the examiner. Additionally, storing of team profiles is simply data per se being stored which can be done using paper or a logbook. The claim also recites the use of a prescreening algorithm to decided how to route an application, which can be performed by a person. This is further defining the abstract idea. Furthermore, the claim also recites notifying the job candidate on the decided route for the application wherein the decided route may either be an accepted application or a rejected application can be done in the form of written or verbal communication. This is further defining commercial or legal interactions in the form of business relations. This invention is merely assessing job candidates to perform simple job application process as applicant states in the specification, which is further defining the abstract idea. The mere nominal recitation of a generic computer and generic memory and process devices does not take the claim out of the methods of organizing human interactions grouping. 
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer with a memory and processing device configured by the instructions to receive a job application and notify applicant if application is rejected or accepted. They are merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). This amounts to mere instruction to implement the abstract idea on a computer(s). 
The “memory device” and “processing device” are both generic computing devices to perform generic communicating functions such as storing data and instructions, transmitting and receiving data between computers. The “memory device” and “processing device” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of communicating data between users) such that they amount no more than mere instructions to apply the exception using a generic computer component.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea identified by the examiner. 
For step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to carry out the steps that define the abstract idea. This does not render the claims as being eligible. See MPEP 2106.05(f). The additional elements did not add significantly more to the abstract idea because they were simply applying the abstract idea on a computer without any recitation of details of how to carry out the abstract idea. The rationale set forth for the 2nd prong of the eligibility test above is also applicable to the entirety of the claims. This is consistent with the recently issued 2019 PEG. 
The dependent claims are patent ineligible by virtue of their dependency on Claim 1. Likewise, the
rationale set forth for the 2nd prong of the eligibility test above for claim 1 is also applicable to Claim 2-5. In regards to Claim 6, the claim recites similar subject matter to Claim 1, that further define the abstract idea. The claim is directed to a method of method for job applications in the form of "collecting information, analyzing it, and displaying certain results of the collection and analysis," where application process steps are recited at a high level of generality such that they could practically be performed by a human. The claim language does not explicitly state the use of a generic computer to carry out the claim limitations. Thus, nothing is claimed but more about the abstract idea so there is nothing to consider at the 2nd prong and step 2B.	
 In regards to Claims 2 and 7, the applicant is reciting elements that further limit the claims to include wherein the graphic content comprises one or more pictorial interactive organizational charts, further defining the abstract idea identified by the examiner. The claim language does not explicitly state the use of a generic computer to carry out the claim limitations. Thus, nothing is claimed but more about the abstract idea so there is nothing to consider at the 2nd prong and step 2B.

In regards to Claims 3 and 8, the claims recite additional elements of “a processor” configured by instructions to provide a candidate access to a “pictorial interactive organizational charts”, further defining the abstract idea. In this case, the processor is a generic computing device to perform generic communicating functions such as transmitting and receiving data between computers. For step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to perform steps that define the abstract idea. This does not render the claims as being eligible. See MPEP 2106.05(f). 
In regards to Claims 4-5, the claims recite additional elements of “a processor” configured by instructions to provide a candidate input and invite candidate to provide additional input, which are both further defining the abstract idea. In this case, the processor is a generic computing device to perform generic communicating functions such as transmitting and receiving data between computers. For step 2B, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a computer to perform steps that define the abstract idea. This does not render the claims as being eligible. See MPEP 2106.05(f). 
In regards to Claims 9-10, the applicant is reciting elements that further limit the claims to include to providing a candidate input and inviting a candidate to provide additional input, which are both further defining the abstract idea. The claim language does not explicitly state the use of a generic computer to carry out the claim limitations. Thus, nothing is claimed but more about the abstract idea so there is nothing to consider at the 2nd prong and step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kenthapadi et al. (US20180225632), in view of Champaneria (US 20190251516).
Kenthapadi et al. is directed to a method and system are for finding virtual teams for a member according to a company's organizational hierarchy and the member's professional skills. One method includes operations for generating skill metrics for members, detecting a request by a member for information about a company, and identifying divisions within the company and employees of each division	
In regards to Claim 1, Kenthapadi et al. teaches a system comprising (See Abstract): 
one or more databases each storing a plurality of team profiles (See pg.1 ¶ [0027], “As used herein, a virtual team, defined for a member, is a group of people working at the same company that have professional skills similar to the professional skills of the member. The people in the virtual team are referred to herein as the virtual team members, or simply the team members.”, Also See pg.3 ¶ [0043], “The member profile database 120 stores member profile information about members who have registered with the social networking server 112. With regard to the member profile database 120, the member may include an individual person or an organization, such as a company, a corporation, a nonprofit organization, an educational institution, or other such organizations.” Also See Fig. 1)
a job application system comprising (See Abstract):  one or more memories storing instructions (See pg.2 ¶ [0035] “One general aspect includes a system including a memory including instructions and one or more computer processors. The instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations including generating skill metrics for members of a social network”)
one or more processors coupled to the one or more memories wherein the one or more processors are configured by the instructions to (See pg.2 ¶ [0035] “One general aspect includes a system including a memory including instructions and one or more computer processors. The instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations including generating skill metrics for members of a social network”).
wherein the job posting comprises textual content and graphic content (Also See pg.6 ¶ [0086] “the company data 806 includes company information, such as company name, industry associated with the company, number of employees at the company, address of the company, overview description of the company, job postings associated with the company, organizational structure, and the like. The organizational structure includes information about the organizational hierarchy within the company, such as divisions, functional areas, project teams, sectional teams, geographic location, product teams, etc.” See pg.6 ¶ “[0078]- [0079], “On the left, profile pictures 612 for other team members are presented, and if the member clicks on one of the profile pictures 612, the detailed information for the selected team member is presented. Thus, the user interface 602 shows people that may work with the member if the member joined the company. One of the reasons for choosing a job is that a person may want to work in a good team. These are possibly the people that the member will interact with on a day-to-day basis”.)
* Examiner noted that the prior art defines the organizational chart to depict divisional teams within a company. The invention disclosed in the prior art allows for a job applicant to click through profiles of members within a divisional team of the company. One skilled in the art would state that it is obvious the invention disclosed in the prior art is essentially performing the same function of a “interactive pictorial organizational chart” as defined by applicant in the specification [0015].

Kenthapadi et al. teaches all of the elements of the current invention as stated above except for a receive an application from a job candidate for an open position in response to a job posting, the job posting accessible on a job posting platform accessible on a personal computing device connected to an electronic network,  using a prescreening algorithm, decide a route for the application based on preset prescreening criteria, and notify the job candidate on the decided route for the application wherein the decided route may either be an accepted application or a rejected application. 
Champaneria is directed towards a method and system for automating some aspects of a recruiting process, which may implement rules permitting the processes of sourcing candidates, setting up job inter­views, and responding to candidate questions to all be automated with a computer (See Abstract).
Champaneria further teaches:
a) receive an application from a job candidate for an open position in response to a job posting, the job posting accessible on a job posting platform accessible on a personal computing device connected to an electronic network (See pg.2 ¶ [0009], “This contact message may be…a more extensive job description, a link to apply for a position, or any other contact message that may be desired.” Also See pg.9 ¶ [0079], “sourcing, whether automatic 211 or manual 212, may constitute active searching for candidates that match the general criteria for the job opening, as well as accepting submissions and applications from interested candidates via any of the commonly available communication channels, which may include (but which may not be limited to) a Web portal, email, a telephone (including, for example, mobile, landline, and SIP phones), fax/facsimile, SMS text messaging, social media posts or notifications, push notifications, device-based messaging”)

Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to provide the invention of Kenthapadi et al. with receiving an application from a job candidate for an open position in response to a job posting, the job posting accessible on a job posting platform accessible on a personal computing device connected to an electronic network as taught by Champaneria. This is desirable such that it allows for receiving, on the automated system, a sourced résumé of job candidates and identifying hiring information for the candidates, which may include any or all information relevant to the hiring of that candidate (See [0009]). 


Champaneria further teaches: 
using a prescreening algorithm, decide a route for the application based on preset prescreening criteria (See pg.11 ¶ [0093], “In a pre-processing step 31, the system may perform initial filtering of candidates based on some criteria. This criteria may include, for example, any or all types of available structured data, such as proximity, salary range, years of experience (such as, for example, years of experience in general or years of experience with a specific skill), or any other available data” Also See pg.5 ¶ [0061], “a system may make use of, as a method of matching information in the job description to information of one or more potential candidates for the position: machine learning; one or more neural networks; multi-layer perceptrons…; maximum likelihood estimation; least squares estimation; logistic regressions; Gaussian mixture models; genetic algorithms”)

Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to provide the invention of Kenthapadi et al. with using a prescreening algorithm, decide a route for the application based on preset prescreening criteria as taught by Champaneria. This is desirable such that it allows for a system to make use of one or more alternative methods of matching information in the job description to information of one or more potential candidates for the position, in addition to the use of a data point matrix or instead of the use of a data point matrix (See [0061]). 

Champaneria further teaches: 
notify the job candidate on the decided route for the application wherein the decided route may either be an accepted application or a rejected application (See pg.10¶ [0090], “In some exemplary embodiments, a matching step 3 may also be performed again if a review step 7 is reached and the hiring manager rejects some or all of the candidates that have been provided to the hiring manager; for example, according to an exemplary embodiment, matching 3 may be performed when a rejection is received, or may be performed when feedback is received from the hiring manager” Also See pg.12 ¶ [0104], “a final list of matching candidates may be provided by the system, for example to a recruiter and/or to the hiring company, in order to permit manual review and confirmation of the final list by either or both of the recruiter and the hiring company. In an exemplary embodiment, this step may take place prior to initiating contact with the candidates. In an exemplary embodiment, the system may be configured to automatically initiate contact with the candidates once they have been identified, but may not receive authorization to do so until the confirmation step 34 is completed.”)

Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to provide the invention of Kenthapadi et al. with notifying the job candidate on the decided route for the application wherein the decided route may either be an accepted application or a rejected application as taught by Champaneria. This is desirable such that it may ensure that the candidate is cycled out of consideration for a specific campaign and that the initial conversation with the candidate is ended, which may ensure that the system has a good idea of how many candidates have shown interest in the position and are realistically in play for the job position (See [0109]).

In regards to Claim 2, the Kenthapadi-Champaneria combination teaches the claimed invention as recited in Claim 1. 
Kenthapadi et al. further teaches:
wherein the graphic content comprises one or more pictorial interactive organizational charts (See pg.6 ¶ [0086] “the company data 806 includes company information, such as company name, industry associated with the company, number of employees at the company, address of the company, overview description of the company, job postings associated with the company, organizational structure, and the like. The organizational structure includes information about the organizational hierarchy within the company, such as divisions, functional areas, project teams, sectional teams, geographic location, product teams, etc.” Also See pg.6 ¶ “[0078]- [0079], “On the left, profile pictures 612 for other team members are presented, and if the member clicks on one of the profile pictures 612, the detailed information for the selected team member is presented. Thus, the user interface 602 shows people that may work with the member if the member joined the company. One of the reasons for choosing a job is that a person may want to work in a good team. These are possibly the people that the member will interact with on a day-to-day basis.”) 
* Examiner additionally noted that the prior art defines the organizational chart to depict divisional teams within a company. The invention disclosed in the prior art allows for a job applicant to click through profiles of members within a divisional team of the company. The invention disclosed in the prior art is essentially performing the same function of a “interactive pictorial organizational chart” as defined by applicant in the specification [0015]. 

In regards to Claim 3, the Kenthapadi-Champaneria combination teaches the claimed invention as recited in Claim 1. 
Kenthapadi et al. further teaches:
where the decided route is an accepted application, the processer is further configured by the instructions to provide the candidate access to a team profile wherein the team profile comprises one or more pictorial interactive organizational charts (See pg.6 ¶ “[0078]- [0079], “On the left, profile pictures 612 for other team members are presented, and if the member clicks on one of the profile pictures 612, the detailed information for the selected team member is presented. Thus, the user interface 602 shows people that may work with the member if the member joined the company. One of the reasons for choosing a job is that a person may want to work in a good team. These are possibly the people that the member will interact with on a day-to-day basis. FIG. 7 is a diagram of a user interface, according to some example embodiments, for presenting a division virtual team within a company page. In some companies, an employee may be hired without being assigned to a particular job, or division, or group. After the new hire joins the company, the new hire is given the option to select which team to join. By presenting divisional virtual teams to the member of the social network, the member has more information to assist them in selecting the project or division that he or she would join.”)

In regards to Claim 4, the Kenthapadi-Champaneria combination teaches the claimed invention as recited in Claim 3. 
Champaneria further teaches:
wherein the processer is further configured by the instructions to receive from the job candidate input in the form an approval or a rejection of the option to proceed with the job application process (See pg.2 ¶ [ 0009], “the method may include receiving, on the automated recruitment system, a response of the candidate; and evaluating, on the automated recruitment system, the response of the candidate to determine if the response of the candidate is an intent to apply, a rejection, or a question.” Also See pg.25 ¶ [0202], “the response of the candidate may then be evaluated 811. In an exemplary embodiment, this response may be considered to be an acceptance, a rejection, or a counteroffer.”)
* Examiner notes that the art that prior art discloses an AI and computer to process natural language, which has a processor as an integral and inherent component to its structure. The processor is configured by instructions in a similar manner to process data to perform the functions of the overall invention. Thus, this is further supported by what is stated in [0051], “It will be recognized that various actions described herein can be performed by specific circuits (e.g., application specific integrated circuits (ASICs)), by program instructions being executed by one or more processors, or by a combination of both.”
Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to modify the system of the Kenthapadi-Champaneria combination to further include wherein the processer is further configured by the instructions to receive from the job candidate input in the form an approval or a rejection of the option to proceed with the job application process as taught by Champaneria. This is desirable such that includes ensuring that the candidate is or is not part of an active campaign, by, for example, removing the candidate from the campaign or provide the candidate an opportunity to clarify or even retract their rejection from the application process (See [0010]).

In regards to Claim 5, the Kenthapadi- Champaneria combination teaches the claimed invention as recited in Claim 4. 
Champaneria further teaches:
where the input from the job candidate is an approval, the processer further configured by the instructions to invite the job candidate to provide additional input (See pg.16 ¶ [0130], “In an exemplary embodiment, should the system receive a communication from the candidate indicating that the candidate is interested in the position, the system may send a request for any other remaining required information to the candidate.”)
* Examiner noted that it is obvious to one of ordinary skill in the art that prior art discloses an AI and computer to process natural language, which has a processor as an integral and inherent component to its structure. The processor is configured by instructions in a similar manner to process data to perform the functions of the overall invention. Thus, this is further supported by what is stated in [0051], “It will be recognized that various actions described herein can be performed by specific circuits (e.g., application specific integrated circuits (ASICs)), by program instructions being executed by one or more processors, or by a combination of both.”
Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to modify the system of the Kenthapadi- Champaneria combination to further include where the input from the job candidate is an approval, the processer further configured by the instructions to invite the job candidate to provide additional input as taught by Champaneria. This is desirable such that if interested in the job, the candidate may click on a link provided by the system and may then provide the remaining required information or other information that may be necessary or useful to a hiring decision (See [0130]).

In regards to Claim 6, Kenthapadi et al. teaches a method comprising (See Abstract): 
wherein the job posting comprises textual content and graphic content (Also See pg.6 ¶ [0086] “the company data 806 includes company information, such as company name, industry associated with the company, number of employees at the company, address of the company, overview description of the company, job postings associated with the company, organizational structure, and the like. The organizational structure includes information about the organizational hierarchy within the company, such as divisions, functional areas, project teams, sectional teams, geographic location, product teams, etc.” See pg.6 ¶ “[0078]- [0079], “On the left, profile pictures 612 for other team members are presented, and if the member clicks on one of the profile pictures 612, the detailed information for the selected team member is presented. Thus, the user interface 602 shows people that may work with the member if the member joined the company. One of the reasons for choosing a job is that a person may want to work in a good team. These are possibly the people that the member will interact with on a day-to-day basis”.)
* Examiner noted that the prior art defines the organizational chart to depict divisional teams within a company. The invention disclosed in the prior art allows for a job applicant to click through profiles of members within a divisional team of the company. The invention disclosed in the prior art is essentially performing the same function of a “interactive pictorial organizational chart” as defined by applicant in the specification [0015].
Kenthapadi et al. teaches all of the elements of the current invention as stated above except for receiving an application from a job candidate for an open position in response to a job posting, the job posting accessible on a job posting platform accessible on a personal computing device connected to an electronic network, using a prescreening algorithm, deciding a route for the application based on preset prescreening criteria, and notifying the job candidate on the decided route for the application wherein the decided route may either be an accepted application or a rejected application.
Champaneria is directed towards a method and system for automating some aspects of a recruiting process, which may implement rules permitting the processes of sourcing candidates, setting up job inter­views, and responding to candidate questions to all be automated with a computer (See Abstract).
Champaneria further teaches:
receiving an application from a job candidate for an open position in response to a job posting, the job posting accessible on a job posting platform accessible on a personal computing device connected to an electronic network (See pg.1 ¶ [0007], “A method for submitting a job application on a social network is discussed. The method may include receiving details for a job posting from a job poster and the job posting may correspond to an employment position. The method may include providing the job posting for viewing on a job board by one or more users of a social network. The one or more users may have accounts on the social network.” Also See pg. ¶ [0175], “According to one embodiment the user can also enter a brief description of the job or project, a short introduction to the potential employer etc. This job posting may then be available for others to view”)
 
Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to provide the invention of Kenthapadi et al. with receiving an application from a job candidate for an open position in response to a job posting, the job posting accessible on a job posting platform accessible on a personal computing device connected to an electronic network as taught by Champaneria. This is desirable such that it allows for receiving, on the automated system, a sourced résumé of job candidates and identifying hiring information for the candidates, which may include any or all information relevant to the hiring of that candidate (See [0009]). 
Champaneria further teaches: 
using a prescreening algorithm, decide a route for the application based on preset prescreening criteria (See pg.11 ¶ [0093], “In a pre-processing step 31, the system may perform initial filtering of candidates based on some criteria. This criteria may include, for example, any or all types of available structured data, such as proximity, salary range, years of experience (such as, for example, years of experience in general or years of experience with a specific skill), or any other available data” Also See pg.5 ¶ [0061], “a system may make use of, as a method of matching information in the job description to information of one or more potential candidates for the position: machine learning; one or more neural networks; multi-layer perceptrons…; maximum likelihood estimation; least squares estimation; logistic regressions; Gaussian mixture models; genetic algorithms”)

Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to provide the invention of Kenthapadi et al. with using a prescreening algorithm, decide a route for the application based on preset prescreening criteria as taught by Champaneria. This is desirable such that it allows for a system to make use of one or more alternative methods of matching information in the job description to information of one or more potential candidates for the position, in addition to the use of a data point matrix or instead of the use of a data point matrix (See [0061]). 
Champaneria further teaches:
notifying the job candidate on the decided route for the application wherein the decided route may either be an accepted application or a rejected application ((See pg.10¶ [0090], “In some exemplary embodiments, a matching step 3 may also be performed again if a review step 7 is reached and the hiring manager rejects some or all of the candidates that have been provided to the hiring manager; for example, according to an exemplary embodiment, matching 3 may be performed when a rejection is received, or may be performed when feedback is received from the hiring manager” Also See pg.12 ¶ [0104], “a final list of matching candidates may be provided by the system, for example to a recruiter and/or to the hiring company, in order to permit manual review and confirmation of the final list by either or both of the recruiter and the hiring company. In an exemplary embodiment, this step may take place prior to initiating contact with the candidates. In an exemplary embodiment, the system may be configured to automatically initiate contact with the candidates once they have been identified, but may not receive authorization to do so until the confirmation step 34 is completed.”)

Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to provide the invention of Kenthapadi et al. with notifying the job candidate on the decided route for the application wherein the decided route may either be an accepted application or a rejected application as taught by Champaneria. This is desirable such that it may ensure that the candidate is cycled out of consideration for a specific campaign and that the initial conversation with the candidate is ended, which may ensure that the system has a good idea of how many candidates have shown interest in the position and are realistically in play for the job position (See [0109]).

In regards to Claim 7, the Kenthapadi- Champaneria combination teaches the claimed invention as recited in Claim 6. 
Kenthapadi et al. further teaches:
wherein the graphic content comprises one or more pictorial interactive organizational charts (See pg.6 ¶ [0086] “the company data 806 includes company information, such as company name, industry associated with the company, number of employees at the company, address of the company, overview description of the company, job postings associated with the company, organizational structure, and the like. The organizational structure includes information about the organizational hierarchy within the company, such as divisions, functional areas, project teams, sectional teams, geographic location, product teams, etc.” Also See pg.6 ¶ “[0078]- [0079], “On the left, profile pictures 612 for other team members are presented, and if the member clicks on one of the profile pictures 612, the detailed information for the selected team member is presented. Thus, the user interface 602 shows people that may work with the member if the member joined the company. One of the reasons for choosing a job is that a person may want to work in a good team. These are possibly the people that the member will interact with on a day-to-day basis.”) 
* Examiner additionally noted that the prior art defines the organizational chart to depict divisional teams within a company. The invention disclosed in the prior art allows for a job applicant to click through profiles of members within a divisional team of the company. One skilled in the art would state that it is obvious the invention disclosed in the prior art is essentially performing the same function of a “interactive pictorial organizational chart” as defined by applicant in the specification [0015]. 

In regards to Claim 8, the Kenthapadi- Champaneria combination teaches the claimed invention as recited in Claim 7. 
Kenthapadi et al. further teaches:
where the decided route is an accepted application, the processer is further configured by the instructions to provide the candidate access to a team profile wherein the team profile comprises one or more pictorial interactive organizational charts (See pg.6 ¶ “[0078]- [0079], “On the left, profile pictures 612 for other team members are presented, and if the member clicks on one of the profile pictures 612, the detailed information for the selected team member is presented. Thus, the user interface 602 shows people that may work with the member if the member joined the company. One of the reasons for choosing a job is that a person may want to work in a good team. These are possibly the people that the member will interact with on a day-to-day basis. FIG. 7 is a diagram of a user interface, according to some example embodiments, for presenting a division virtual team within a company page. In some companies, an employee may be hired without being assigned to a particular job, or division, or group. After the new hire joins the company, the new hire is given the option to select which team to join. By presenting divisional virtual teams to the member of the social network, the member has more information to assist them in selecting the project or division that he or she would join.”)

In regards to Claim 9, the Kenthapadi-Champaneria combination teaches the claimed invention as recited in Claim 8. 
Champaneria further teaches:
receiving from the job candidate input in the form an approval or a rejection of the option to proceed with the job application process (See pg.2 ¶ [ 0009], “the method may include receiving, on the automated recruitment system, a response of the candidate; and evaluating, on the automated recruitment system, the response of the candidate to determine if the response of the candidate is an intent to apply, a rejection, or a question.” Also See pg.25 ¶ [0202], “the response of the candidate may then be evaluated 811. In an exemplary embodiment, this response may be considered to be an acceptance, a rejection, or a counteroffer.”)
Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to modify the system of the Kenthapadi- Champaneria combination to further include receiving from the job candidate input in the form an approval or a rejection of the option to proceed with the job application process as taught by Champaneria. This is desirable such that includes ensuring that the candidate is or is not part of an active campaign, by, for example, removing the candidate from the campaign or provide the candidate an opportunity to clarify or even retract their rejection from the application process (See [0010]).

In regards to Claim 10, the Kenthapadi-Champaneria combination teaches the claimed invention as recited in Claim 9. 
Champaneria further teaches:
wherein the input from the job candidate is an approval, the method further comprising inviting the job candidate to provide additional input (See pg.16 ¶ [0130], “In an exemplary embodiment, should the system receive a communication from the candidate indicating that the candidate is interested in the position, the system may send a request for any other remaining required information to the candidate.”)
Kenthapadi et al. and Champaneria are both considered to be analogous to the claimed invention because they are in the same field of a system and method for job applications. Therefore, it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to modify the system of the Kenthapadi- Champaneria combination to further wherein the input from the job candidate is an approval, the method further comprising inviting the job candidate to provide additional input as taught by Champaneria. This is desirable such that if interested in the job, the candidate may click on a link provided by the system and may then provide the remaining required information or other information that may be necessary or useful to a hiring decision (See [0130]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Maltese (US 2020/0202304) discloses a system and method for reporting job information concerning a job carried out by a job applicant for an employer to a third party. 
	Jeffries (US 2012/0023030) discloses apparatus, system, and method for social network job applications. A method for submitting a job includes receiving details for a job posting from a job poster and the job posting corresponds to an employment position.
	Wali et al. (US 20200302398) discloses methods, systems, and computer programs that are presented for determining presentation options, associated with a job posting, related to how well the member's profile matches the job posting characteristics.
	Michaels (US20200193382) discloses a system, method and apparatus for semantically evaluating and matching resumes with job descriptions, and vice versa, is presented. The system may include learned word embeddings and/or learned phrase embeddings and trained models to evaluate the context and meaning of the text within each document.
	Adair (US 20150286990) discloses methods and apparatus, including computer program products, are provided completing job-applications on-line. In some example implementations, there is provided a method including receiving, at a recruitment marketing server, an indication of an authorization to access candidate profile data from a social media website including the candidate profile data; obtaining, by the recruitment marketing server in response to the received indication.
All sources listed above are relevant to the disclosed and claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAA WADIE HUSSEIN whose telephone number is (571)272-0229. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/A.W.H./
Examiner, Art Unit 3687
/DENNIS W RUHL/Primary Examiner, Art Unit 3687